By the COURT:
We are of opinion: 1. That the deed from the Commissioners of the Sinking Fund to the Commissioners of the Funded Debt transferred to the latter the title vested in the City of San Francisco by the Act of 1851.
• 2. That the deed made by the Commissioners of the Funded Debt to George Gordon, having been ratified and confirmed by the Act of April 14th, 1857, operated to transfer the title to Gordon.
*5973. That each of these several conveyances include the .premises in controversy.
Order granting a new trial reversed and cause remanded. Remittitur forthwith.